[Cite as State v. Easton, 2018-Ohio-3995.]




                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 106408




                                      STATE OF OHIO
                                                      PLAINTIFF-APPELLANT

                                                vs.

                                   KARRIEM EASTON
                                                      DEFENDANT-APPELLEE




                                             JUDGMENT:
                                              AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-17-618341-A

        BEFORE: E.A. Gallagher, A.J., Boyle, J., and Laster Mays, J.

        RELEASED AND JOURNALIZED: September 27, 2018
[Cite as State v. Easton, 2018-Ohio-3995.]

ATTORNEYS FOR APPELLANT

Michael C. O’Malley
Cuyahoga County Prosecutor
BY: Ashley B. Kilbane
       Frank Romeo Zeleznikar
Assistant Prosecuting Attorneys
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Mark Stanton
Cuyahoga County Public Defender
BY: Paul Kuzmins
Assistant Public Defender
310 Lakeside Avenue, Suite 200
Cleveland, Ohio 44113
[Cite as State v. Easton, 2018-Ohio-3995.]
EILEEN A. GALLAGHER, A.J.:

        {¶1} The state of Ohio appeals the decision of the trial court granting Karriem

Easton’s motion to suppress. The state argues that the trial court erred by suppressing

evidence recovered from Easton’s vehicle. For the following reasons, we affirm the

judgment of the trial court.

        I. Facts and Procedural History

        {¶2} On July 14, 2017, Easton was charged with failure to comply and drug

possession stemming from a traffic stop that occurred on June 14, 2017. Easton filed a

motion to suppress evidence stemming from the stop, arguing that the stop violated the

Fourth Amendment.

        {¶3} The court conducted an evidentiary hearing on the motion and Sergeant

Robert Voll of the Maple Heights Police Department provided his account of the relevant

events. Voll testified that, on June 14, 2017, he was on duty and stopped at a traffic

light at the corner of Raymond Street and Warrensville Center Road. Voll was facing

westbound on Raymond when he observed Easton’s vehicle pass through the intersection

traveling southbound on Warrensville Center Road.                 Voll testified that he visually

estimated Easton to be traveling at “highway speeds * * * well in excess of the speed

limit” of 25 miles per hour.

        {¶4} Voll stated that he activated his lights, pulled behind Easton’s vehicle and

accelerated to catch up to him.          He testified that he accelerated to over 60 miles per hour

and caught up to Easton’s vehicle in one tenth of a mile. Voll then described pacing
Easton’s vehicle at a distance of two car lengths for two tenths of a mile before Easton

slowed, turned onto Gardenview Road and parked in a driveway. Voll testified that

while pacing Easton’s vehicle, he noted Easton’s speed to be over 50 miles per hour.

The entire distance from where Voll first saw Easton –        at the corner of Raymond and

Warrensville Center Road to where Easton stopped his vehicle was three tenths of a mile.

 Voll wrote his police report pertaining to the traffic stop but made no mention of pacing

and he did not charge Easton with speeding.

       {¶5} After considering arguments from the parties, the trial court granted Easton’s

motion to suppress and barred any evidence of the drugs recovered as a result of Easton’s

arrest as well as any evidence or testimony that Voll activated his overhead lights and that

Easton failed to pull over.

       {¶6}   The trial court found that Sergeant Voll’s testimony at the hearing on the

motion to suppress was unreliable. The court cited the fact that Voll made no mention

of pacing in his police report, did not establish that he had training or experience in

visually estimating vehicle speed and failed to credibly explain his assertion that he was

able to catch Easton’s vehicle at the speeds described and pace it within the span of “mere

seconds.” The trial court concluded that the unreliability of Voll’s testimony was the

basis of its decision to grant Easton’s motion to suppress.

       II. Law and Analysis

       {¶7} The state argues in its sole assignment of error that the trial court erred in

granting Easton’s motion to suppress.
                                            iv

       {¶8} “Appellate review of a motion to suppress involves a mixed question of law

and fact.” State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, 797 N.E.2d 71, ¶ 8.

Appellate courts must defer to the trial court’s findings of fact because it is in the best

position to evaluate the credibility of witnesses and resolve factual discrepancies. Id.,

citing State v. Mills, 62 Ohio St.3d 357, 582 N.E.2d 972 (1992). An appellate court must

accept a trial court’s findings of fact if they are supported by competent, credible

evidence. Id., citing State v. Fanning, 1 Ohio St.3d 19, 437 N.E.2d 583 (1982). Once the

facts have been accepted, the court proceeds to a de novo review of whether the facts

satisfy the applicable legal standard for the action taken. Id. at ¶ 9, citing State v.

McNamara, 124 Ohio App.3d 706, 707 N.E.2d 539 (4th Dist.1997).

       {¶9} A law enforcement official may conduct a traffic stop when there is a

reasonable suspicion of criminal activity, such as a traffic violation. State v. Robinson, 8th

Dist. Cuyahoga No. 95160, 2011-Ohio-842, ¶ 27.             When determining whether an

investigative stop is supported by a reasonable, articulable suspicion of criminal activity,

the stop must be viewed in light of the totality of circumstances surrounding the stop.

State v. Bobo, 37 Ohio St.3d 177, 524 N.E.2d 489 (1988), paragraph one of the syllabus.

       {¶10} The state presents various arguments that Sergeant Voll’s testimony was

sufficient to establish reasonable suspicion for a traffic stop, including, 1) Voll’s unaided

observation of Easton’s speed, 2) Voll’s description of pacing Easton’s vehicle and 3)
                                            v

Voll’s assertion that Easton failed to comply with the activation of his emergency lights

and sirens.

       {¶11} However, all of the state’s arguments are predicated upon the presumed

credibility of Sergeant Voll’s account of the traffic stop.   Because the trial court found

Voll’s account of the stop to be unreliable, the state’s arguments fail. The trial court

was in the best position to evaluate the credibility of the officers’ testimony regarding the

stop, and we decline to substitute our judgment for that of the trial court. See Mills, 62

Ohio St.3d at 366, 582 N.E.2d 972; Fanning, 1 Ohio St.3d at 20, 437 N.E.2d 583.

       {¶12} The state’s sole assignment of error is overruled.

       {¶13} The judgment of the trial court is affirmed.

       It is ordered that appellee recover from appellant the costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to the Cuyahoga County Common Pleas

Court to carry this judgment into execution.
[Cite as State v. Easton, 2018-Ohio-3995.]
        A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



_____________________________________________________
EILEEN A. GALLAGHER, ADMINISTRATIVE JUDGE

ANITA LASTER MAYS, J., CONCURS;
MARY J. BOYLE, J. CONCURS IN JUDGMENT ONLY